Citation Nr: 0529887	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-23 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Legal entitlement to accrued benefits.

3.  Legal entitlement to death pension.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran's widow, son and nephew


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant's spouse had recognized guerilla service from 
February 25, 1945, to July 1, 1945, and service with the 
regular Philippine Army from July 2, 1945, to May 4, 1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO), which denied 
the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The appellant's spouse died in July 1984; his certificate 
of death provides that the immediate cause of death was 
respiratory arrest and the antecedent cause was pulmonary 
malignancy; no other causes or conditions were identified.  

3.  At the time of the appellant's spouse's death, service 
connection had not been established for any disability.

4.  The competent medical evidence does not indicate that the 
appellant's spouse's fatal respiratory arrest and pulmonary 
malignancy were related to active duty.

5.  The service department has certified that the appellant's 
spouse had recognized guerilla service from February 25, 
1945, to July 1, 1945, and service with the regular 
Philippine Army from July 2, 1945, to May 4, 1946.

6.  The appellant's claim for accrued benefits was received 
more than one year after her spouse's death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the appellant's 
spouse's death is not warranted.  38 U.S.C.A. §§ 1310, 5102, 
5103, 5103A & 5107 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The appellant has no legal entitlement to accrued 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

3.  The requirements of basic eligibility for VA death 
pension benefits based on qualifying service by the 
appellant's spouse have not been met.  38 U.S.C.A. §§ 101(2), 
107 (West 2002); 38 C.F.R. §§ 3.40, 3.203 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his or her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.

By letter dated in April 2002, the RO advised the appellant 
of the essential elements of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claims, but that 
she must provide enough information so that VA could request 
any relevant records.  The appellant was also asked to 
identify any additional information or evidence that she 
wanted VA to try and obtain.  

The letter provided the notice of all four elements that were 
discussed above, other than the need to request that the 
appellant provide any evidence in her possession that 
pertains to the claims.  The February 2003 Statement of the 
Case (SOC) advised the appellant that VA would ask her to 
provide any evidence in her possession that pertains to the 
claims.  Thus, the Board finds that VA fulfilled its duty to 
notify the appellant of the information and medical or lay 
evidence that is necessary to substantiate the claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, supra.  
Any defect with regard to the timing and content of the 
notices to the appellant was harmless because of the thorough 
and informative notices provided throughout the appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The August 2002 rating decision on appeal and the February 
2003 SOC notified the appellant of the relevant laws and 
regulations and essentially advised her of the evidence 
necessary to substantiate her claims.  The SOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the appellant of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.

The RO has obtained all available service and post-service 
medical records.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no indication from the claims folder or 
allegation from the appellant that any relevant evidence 
remains.  In June 2005, the appellant and two witnesses 
testified before the undersigned Veterans Law Judge during a 
hearing at the RO.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini, 
supra; Quartuccio, supra; Mayfield, supra.  The appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VA provided the appellant notice prior to the 
initial unfavorable AOJ decision.  



Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

The appellant's spouse died in July 1984; his certificate of 
death provides that the immediate cause of death was 
respiratory arrest and the antecedent cause was pulmonary 
malignancy; no other causes or conditions were identified.  
At the time of his death, service connection had not been 
established for any disability.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In so finding, the Board observes that the appellant's 
spouse's service medical records are negative for complaints, 
symptoms, findings, or diagnoses related to his fatal 
respiratory arrest and pulmonary malignancy.  The report of a 
July 1945 physical examination and the report of an April 
1946 physical examination show that his lungs were normal, 
and that an April 1946 chest X-ray showed a healthy chest.  A 
January 1946 Affidavit for Philippine Army Personnel reflects 
that he did not report any complaints, symptoms, findings, or 
diagnoses related to his cause of death.  

Various private medical records have been submitted that show 
post-service pulmonary treatment.  However, none of the 
private medical evidence relates that the appellant's 
spouse's pulmonary conditions began in service, or in any way 
links his respiratory arrest and pulmonary malignancy to his 
service.  

The earliest evidence of pulmonary malignancy consists of a 
May 1984 chest X-ray report.  Terminal hospital records show 
a final diagnosis of right infrahilar density, etiology 
undetermined; complete transverse myelopathy, T5 secondary to 
cord compression by metastatic process, T3-4 vertebral body.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim. See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the appellant's assertion that her 
spouse's death was the result of service.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the appellant is not competent to provide an opinion 
requiring medical knowledge, such as questions relating to 
causation or etiology.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As a result, her own assertions do not constitute 
competent medical evidence that her spouse's death was 
related to his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the appellant's spouse's death and Service 
connection for the cause of the appellant's spouse's death is 
denied.

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors, as provided by 
law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications 
for accrued benefits must be filed within one year after the 
date of death.  38 U.S.C.A. § 5121(c).

In this case, the death certificate shows that the 
appellant's spouse died in July 1984.  The appellant's claim 
was received at the RO in March 2002, nearly two decades 
after her spouse's death.  Pursuant to VA law, the claim for 
accrued benefits was untimely.  Id.  Therefore, the appellant 
has no legal entitlement to accrued benefits.

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, entitlement 
to accrued benefits is denied.

Death Pension Benefits

The surviving spouse of a veteran is entitled to receive VA 
improved death pension benefits if the veteran had qualifying 
service under 38 U.S.C.A. § 1521(j) (West 2002).  The term 
veteran means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. See 38 
U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) 
(2005).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).  See also Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).  The statutes relating to VA pension benefits are 
found in 38 U.S.C. Chapter 15.  As the pension statutes are 
not found in 38 U.S.C. Chapter 11 or 38 U.S.C. Chapter 13, 
the appellant's spouse's service does not constitute 
qualifying service for that benefit.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Venturella v. Gober, 10 Vet. App. 340, 341- 
42 (1997) (embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

In 1965, the service department provided verification 
(USARCEN Form, 632) of the veteran's military service.  His 
verified service was shown to be with the recognized guerilla 
service from February 25, 1945, to July 1, 1945, and with the 
regular Philippine Army from July 2, 1945, to May 4, 1946.  

Under 38 U.S.C. § 107(a), the veteran's recognized guerilla 
service from February 1945 to July 1945 falls into the 
service period that has been deemed not to be active military 
service for the purpose of establishing entitlement to VA 
pension benefits, and therefore his guerilla service does not 
entitle the appellant to non-service-connected death pension 
benefits.  Cacalda at 264, supra.  Thus, there is no legal 
basis on which the appellant's claim for death pension 
benefits can be based.  The Board is bound by 38 U.S.C.A. § 
107(a), and therefore has no choice but to deny the 
appellant's death pension claim.  See 38 U.S.C.A. §§ 501(a), 
7104(c) (West 2002); 38 C.F.R. § 19.5 (2005).  

As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  See Sabonis, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Legal entitlement to accrued benefits is denied.

Legal entitlement to death pension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


